COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 OLD HAVANA INN, LLC AND HOTEL                   §
 HAVANA, LLC,                                                    No. 08-10-00191-CV
                                                 §
                   Appellants,                                     Appeal from the
                                                 §
 v.                                                          County Court at Law No. 10
                                                 §
                                                               of Bexar County, Texas
 KIAN MASHADI AND SHAHRAM                        §
 YEKTARAD, INDIVIDUALLY AND                                         (TC# 353779)
 D/B/A COOL CAFÉ,                                §

                   Appellees.


                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss. The motion states that the parties

have reached a settlement agreement, resolving all issues and claims between them. The parties

request an order releasing a certificate of deposit that was made in lieu of a supersedeas bond.

The motion is granted. See TEX .R.APP .P. 42.1(a)(2). All claims and counterclaims are

dismissed with prejudice. In accordance with the parties’ agreement, the Bexar County Clerk

shall release the certificate of deposit in lieu of supersedeas bond as follows: $25,000 to the

Rosenblatt Law Firm, P.C. and the remaining balance to Hotel Havana, L.L.C. Because the

motion does not address costs on appeal, those costs are taxed against Appellants. See

TEX .R.APP .P. 42.1(d).


January 5, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.